Citation Nr: 1007477	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-13 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD) prior to August 30, 
2007. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
RO in Muskogee, Oklahoma, which granted service connection 
for PTSD and assigned an initial rating of 50 percent.  

During the pendency of the appeal, the initial evaluation for 
PTSD was increased from 50 percent to 70 percent by a rating 
decision dated in March 2005.  Thereafter, a September 2007 
rating decision further increased the evaluation for PTSD to 
100 percent, effective August 30, 2007.  The Board notes, 
with respect to increased ratings, the United States Court of 
Appeals for Veterans Claims (Court) has held that on a claim 
for an original or increased rating, the appellant will 
generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The Court further held that, where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  In this case, the September 2007 
rating decision was a complete grant of benefits for the 
Veteran's claim for a higher rating for the period from 
August 30, 2007 onward.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  It was not, however, a complete grant for 
the period prior to August 30, 2007.  Indeed, the Veteran has 
specifically indicated that he is seeking a 100 percent 
initial rating for this earlier period.  Therefore, the issue 
of entitlement to a higher initial rating for PTSD prior to 
August 30, 2007 remains on appeal.  The Board has 
recharacterized the issue on appeal accordingly to more 
accurately represent the Veteran's claim.

Subsequent to the issuance of the May 2008 statement of the 
case (SOC), the Veteran submitted additional evidence which 
was not considered by the RO.  The Veteran, through his 
representative, has waived RO consideration of that evidence 
in a December 2009 submission.  The Board may consider the 
appeal.  38 C.F.R. § 20.1304 (2009).

The Veteran testified at a December 2009 videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding has been associated with the 
claims file.  


FINDING OF FACT

Prior to August 30, 2007, the Veteran's PTSD was manifested 
by nightmares, flashbacks, sleep impairment, exaggerated 
startle response, hypervigilance, intermittent delusions and 
hallucinations, suicidal ideation, avoidance behavior, social 
isolation, irritability, anger, and concentration problems, 
resulting in serious social and occupational impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent 
for PTSD prior to August 30, 2007 are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the Veteran's claim, a 
letter dated in July 2004 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  The letter advised the Veteran of 
the information necessary to substantiate the claim, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  The Veteran was informed of the 
specific types of evidence he could submit, which would be 
pertinent to his claim, and told that it was ultimately his 
responsibility to support the claim with appropriate 
evidence.  

The Court has held that "the statutory scheme contemplates 
that once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
§ 5103(a) notice has served its purpose, and its application 
is no longer required because the claim has already been 
substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006).  In this case, the Veteran's claim was granted, a 
disability rating and effective date assigned, in an October 
2004 decision of the RO.  VA's duty to notify under 38 
U.S.C.A. § 5103(a) is discharged.  See Sutton v. Nicholson, 
20 Vet. App. 419 (2006).  In any event, it is noted that the 
Veteran was given proper notice concerning the assignment of 
disability ratings and effective dates in a February 2007 
letter and was given ample opportunity to respond.  
Subsequently, the claim was readjudicated in a September 2007 
rating decision and a May 2008 statement of the case (SOC).  
Thus, there was no deficiency in notice and a harmless error 
analysis is not necessary.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Court has indicated, in the context of an increased 
rating claim, that if a disability rating cannot be awarded 
based on the available evidence, but there is evidence that 
indicates that a higher rating or ratings may be warranted, 
the agency must determine if a medical opinion is necessary 
to make a decision on the claim.  See Chotta v. Peake, 22 
Vet. App. 80, 86 (2008).  Here, the Veteran was provided 
appropriate psychiatric examinations in September 2004 and 
August 2007.  In this instance, as the inquiry centers on the 
Veteran's entitlement to a higher initial rating prior to 
August 30, 2007, i.e. the date of the August 2007 
examination, it is the September 2004 examination that is 
particularly relevant.  The Board finds that the Veteran's 
medical file more than adequately describes his disability 
level during the relevant period.  A remand for further 
examination is therefore not warranted.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. Initial Rating

The Veteran seeks a higher initial rating for his service-
connected PTSD, evaluated as 70 percent disabling prior to 
August 30, 2007.  For the following reasons, the Board finds 
that a higher rating for this period is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. §  4.3.

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  
Fenderson v. West, 12 Vet. App 119 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130 
(2009).  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  Accordingly, the evidence considered in determining 
the level of impairment under § 4.130 is not restricted to 
the symptoms provided in the diagnostic code.  Instead, VA 
must consider all symptoms of a claimant's disability that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).

Under the provisions for rating psychiatric disorders, a 70 
percent disability rating requires evidence of the following:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting; inability to establish and 
maintain effective relationships.) 

And a 100 percent disability rating requires:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  While not determinative, a GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

According to the GAF scale, a score of 51 to 60 represents 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  DSM-IV at 47.  
A score of 41 to 50 reflects serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Id.

The medical evidence of record relating to the Veteran's PTSD 
prior to August 30, 2007 includes VA treatment records dated 
from February 2004 to August 2007, a QTC psychiatric 
examination report dated in September 2004, and a private 
PTSD evaluation report dated in April 2006.  

The Veteran was afforded a QTC psychiatric examination in 
September 2004.  The Board finds the examination report to be 
comprehensive and sufficient in addressing the severity of 
the Veteran's service-connected PTSD.  In this regard, it is 
noted that the examiner reviewed the Veteran's service 
records and provided a detailed history of the Veteran's 
combat experience in Vietnam.  The Veteran reported symptoms 
of sleep impairment, nightmares, disturbing memories, and 
panic attacks.  With respect to the traumatic event 
experienced by the Veteran, the examiner noted that such an 
event was persistently reexperienced as follows: recurrent 
recollections of the event; recurrent dreams of the event; 
feelings of the traumatic event recurring; intense distress 
at exposure to similar events; physiological reactivity to 
cues that resemble an aspect of the event, including shaking, 
sweating, heart pounding, trouble breathing, dizziness and 
nausea.  It was noted that there was persistent avoidance of 
stimuli associated with the trauma as follows: efforts to 
avoid thoughts, feelings or conversations associated with the 
trauma; efforts to avoid activities, places or people that 
arouse recollections of the event; inability to recall an 
important aspect of the trauma; sense of foreshortened 
future; markedly diminished interest or participation in 
significant activities; feelings of detachment or 
estrangement from others, including problems maintaining 
relationships; and restricted range of affect.  There were 
also persistent symptoms of increased arousal as follows: 
difficulty falling or staying asleep; irritability or 
outbursts of anger; exaggerated startle response; difficulty 
concentrating; and hypervigilance.  

On mental status evaluation, orientation was within normal 
limits.  Appearance, hygiene, behavior and thought processes 
were appropriate.  Communication, speech, abstract thinking 
and memory were within normal limits.  Judgment was not 
impaired.  Affect and mood were abnormal with findings of 
angry affect at times.  Panic attacks were noted as occurring 
as often as four times a month with each episode lasting 20 
minutes.  History of delusions and hallucinations was present 
intermittently, but these symptoms were not observed at the 
examination.  Suicidal and homicidal ideations were present.  
The examiner explained that the Veteran did not have any 
mental difficulty performing activities of daily living and 
had no difficulty understanding commands.  It was noted that 
he did have difficulty establishing and maintaining effective 
work and social relationships, given that he avoided social 
contact, had never been able to maintain a relationship, and 
had problems getting along at work.  The examiner observed 
that the Veteran appeared to pose no threat of persistent 
danger or injury to himself or others.  The Veteran was 
diagnosed with PTSD and assigned a GAF score of 45.  

A private evaluation report from W.D. Rogers, Ph.D. shows 
that the Veteran presented for an initial interview for 
evaluation of PTSD in April 2006.  It was noted that the 
Veteran had been divorced three times and that he was 
currently employed part time while attending a PTSD therapy 
group at VA twice a week.  The Veteran was found to have many 
symptoms characteristic of PTSD, including an inability to 
get emotionally close to others, fatigue, loss of enjoyment, 
loss of ability to concentrate, sleep difficulties, 
psychological distress as a result of military cues, fear of 
sleeping at night, and difficulty expressing his feelings.  
In addition, the Veteran had fewer friends after service than 
before, was verbally and physically abusive if pushed too 
far, had an exaggerated startle response, felt misunderstood 
by his family, experienced anxiety when in crowds, had anger 
outbursts, and avoided military cues.  Dr. Rogers stated that 
the Veteran's PTSD symptoms had increased in frequency and 
intensity.  He had become more depressed and started having 
frequent anxiety attacks.  The Veteran indicated that he had 
suicidal thoughts but that he had no plans to act on them.  
It was getting increasingly difficult for him to go to work, 
and he stated that he was not sure how much longer he could 
continue.  Dr. Rogers expressed that it was his opinion that 
the Veteran was totally permanently occupationally impaired 
because his ability to recognize and control his impulses was 
increasingly diminishing.  It was noted that the Veteran was 
socially isolated and was unable to maintain a relationship 
even though he would like to have one.  Moreover, the 
Veteran's irritability and outbursts in the workplace had 
increased; he would isolate himself from other people and 
withdraw for fear of acting out his anger.  The Veteran was 
diagnosed with chronic severe PTSD and major depression.  A 
GAF score of 46 was assigned.  

VA treatment records show that the Veteran has been followed 
in the PTSD clinic and has participated in a PTSD recovery 
program as well as a Substance Abuse Treatment Center (SATC) 
program.  Has has consistently been assigned GAF scores of 58 
and 60.  

Taking into account all of the relevant evidence of record, 
the criteria for an initial rating in excess of 70 percent 
for PTSD prior to August 30, 2007 are not met.  The Veteran's 
symptomatology during that period was not indicative of total 
occupational and social impairment so as to warrant a higher 
rating of 100 percent.  The medical evidence, as described 
above, establishes that the Veteran's PTSD was manifested by 
nightmares, flashbacks, sleep impairment, exaggerated startle 
response, hypervigilance, intermittent delusions and 
hallucinations, suicidal ideation, avoidance behavior, social 
isolation, irritability, anger, and concentration problems.  
These symptoms, as well as the fact that he had difficulty 
establishing and maintaining effective work and social 
relationships, are already contemplated by his current 70 
percent evaluation for this rating period.  

The evidence does not show that the Veteran exhibited 
symptoms that would warrant a 100 percent disability rating, 
such as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Nor 
does the evidence indicate that the Veteran exhibited his 
symptoms with such frequency or severity so as to require a 
higher rating.  Although the Veteran reported a history of 
intermittent delusions and hallucinations, and his symptoms 
were shown to have progressed over time, his overall level of 
disability is not shown to have warranted a total disability 
rating at any time prior to August 30, 2007.  While the May 
2006 evaluation report from Dr. Rogers reflects the opinion 
that the Veteran was totally permanently occupationally 
impaired, the Board finds that such a conclusion is not 
supported by the objective findings therein.  Among other 
things, the Veteran was shown to be working part time.  To 
the extent the Veteran is shown to have experienced 
difficulties at work due to his PTSD symptoms, the Board 
notes that such difficulties are accounted for by his 70 
percent disability evaluation.  In addition, it is noted that 
the Veteran had been assigned varying GAF scores of 45, 46, 
58 and 60.  The Board finds the Veteran's symptomatology to 
be reflective of serious impairment, consistent with a GAF 
score in the range of 41 to 50.  See DSM-IV at 47.  
Considering the totality of the evidence, the findings 
indicate an overall level of occupational and social 
impairment prior to August 30, 2007 that is appropriately 
represented by a 70 percent disability rating.  A higher 
initial rating of 100 percent for that period is therefore 
not warranted.

The Board acknowledges the Veteran's contention that he 
deserves a higher initial rating for his PTSD prior to August 
30, 2007 and the lay statements he has submitted in support 
of his claim.  The Veteran can attest to factual matters of 
which he has first-hand knowledge, e.g., that he has frequent 
nightmares and panic attacks.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  However, as a lay person, he 
has not been shown to be capable of making medical 
conclusions, thus, his statements regarding the severity of 
his disability are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  While the Veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-
470 (1994).  Therefore, he cannot provide a competent opinion 
regarding the severity of his service-connected disability.

Furthermore, the Board has considered the rule for staged 
ratings.  Fenderson, supra; Hart, supra.  However, as the 
evidence does not show that the criteria for an initial 
rating in excess of 70 percent have been met at any time 
prior to August 30, 2007, the Board concludes that staged 
ratings are inapplicable during this period.

In light of the foregoing, the Board concludes that the 
Veteran is appropriately compensated for his PTSD with an 
initial evaluation of 70 percent for the period prior to 
August 30, 2007.  Although the Veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim for a higher initial rating.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Finally, the Board has considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluation for the Veteran's PTSD is not 
inadequate.  His complained-of symptoms are those 
contemplated by the rating criteria. There are no symptoms 
left uncompensated or unaccounted for by the assignment of a 
schedular rating.  It does not appear that the appellant has 
an "exceptional or unusual" disability; he merely disagrees 
with the assigned evaluation for his level of impairment.  In 
other words, he does not have any symptoms from his service-
connected disorder that are unusual or are different from 
those contemplated by the schedular criteria.  The available 
schedular evaluations for that service- connected disability 
are adequate.  Referral for extraschedular consideration is 
not warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.




ORDER

Entitlement to a initial rating in excess of 70 percent for 
PTSD prior to August 30, 2007 is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


